ON MOTION FOR REHEARING
PER CURIAM.
Upon the State’s motion for rehearing, our earlier opinion is vacated and the following decision is substituted in its stead:
Due to apparent misunderstandings by the parties and the trial court concerning the plea bargain arrangement, we REVERSE the judgment and sentence and REMAND with directions to allow the appellant to withdraw his nolo contendere plea on Count II and the State to reinstate Count I and proceed on both counts.
HOBSON, A. C. J., and GRIMES and SCHOONOVER, JJ., concur.